Nebraska Advance Sheets
	                          IN RE INTEREST OF NEDHAL A.	711
	                                Cite as 289 Neb. 711

                   In   re I nterest of    Nedhal A.,     a child
                             under   18   years of age.
     State    of   Nebraska,      appellee, v.     Nedhal A.,      appellant.
                                    ___ N.W.2d ___

                        Filed December 12, 2014.   No. S-14-217.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
      de novo on the record and reaches its conclusions independently of the juvenile
      court’s findings.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
      an appellate court resolves independently of the trial court.
  3.	 ____: ____. When possible, an appellate court will try to avoid a statutory con-
      struction that would lead to an absurd result.

   Appeal from the Separate Juvenile Court of Lancaster
County: Toni G. Thorson, Judge. Reversed and remanded for
further proceedings.
 Dennis R. Keefe, Lancaster County Public Defender, and
Matthew Meyerle for appellant.
    Lory Pasold, Deputy Lancaster County Attorney, for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Wright, J.
                     NATURE OF CASE
   Nedhal A. (Appellant) was charged with criminal mischief
and disturbing the peace while residing at Cedars Teaching,
Learning, & Connecting group home (Cedars Home). While
the charges were pending final disposition, Appellant went
“on [the] run” several times at other placements. Although
another group home accepted Appellant at its location in
Omaha, Nebraska, the juvenile court ordered intensive super-
vised probation at the Youth Rehabilitation and Treatment
Center (YRTC) in Geneva, Nebraska, pursuant to Neb. Rev.
Stat. § 43-286(1)(b)(ii) (Supp. 2013). The court found that all
levels of probation supervision and options for community-
based services had been exhausted and further determined that
placing Appellant at YRTC was a matter of immediate and
urgent necessity.
    Nebraska Advance Sheets
712	289 NEBRASKA REPORTS



   This case involves the interpretation of § 43-286(1)(b)(ii).
We must decide in the context of this statute what constitutes
the exhaustion of “all levels of probation supervision and
options for community-based services” before a court may
order a juvenile committed to a YRTC. See id. For the reasons
stated herein, we reverse the judgment of the juvenile court and
remand the cause for further proceedings.

                     SCOPE OF REVIEW
   [1,2] We review juvenile cases de novo on the record and
reach our conclusions independently of the juvenile court’s
findings. In re Interest of Kodi L., 287 Neb. 35, 840 N.W.2d
538 (2013). Statutory interpretation is a question of law, which
we resolve independently of the trial court. In re Interest of
Marcella G., 287 Neb. 566, 847 N.W.2d 276 (2014).

                             FACTS
   On September 19, 2013, a petition was filed in the Lancaster
County Separate Juvenile Court alleging Appellant had com-
mitted criminal mischief causing damage less than $200 and
had disturbed the peace. The petition alleged that Appellant
had damaged the property of Cedars Home on June 6 while she
was a participant in its program. The petition further alleged
that she had knowingly disturbed the peace at a high school in
Lincoln in 2013.
   On December 10, 2013, Appellant appeared before the juve-
nile court and admitted to the charge of criminal mischief in
exchange for a dismissal of the charge of disturbing the peace.
Upon her admission, the court set disposition for February
4, 2014.
   Following her discharge from Cedars Home, Appellant
resided at Youth Care and Beyond, a group home in Omaha.
On Friday, December 20, 2013, the Nebraska Department
of Health and Human Services (DHHS) provided transporta-
tion for Appellant to visit her family. During the course of
that visit, Appellant left and did not return. On December 25,
Appellant was picked up by the Lincoln Police Department.
DHHS arranged for Appellant to be returned to Youth Care and
Beyond on December 27.
                  Nebraska Advance Sheets
	                 IN RE INTEREST OF NEDHAL A.	713
	                       Cite as 289 Neb. 711

   On December 28, 2013, Youth Care and Beyond reported
that Appellant left the group home around 5:25 p.m., but
she was returned by the Omaha Police Department around 9
p.m. Youth Care and Beyond further indicated that Appellant
refused to follow instructions in reporting her whereabouts
in order to take medications on both December 27 and
28. On December 29, Appellant again left Youth Care and
Beyond. On January 9, 2014, while Appellant was missing,
the Lancaster County Attorney filed a motion for a detention
order because Appellant had left her placement at Youth Care
and Beyond.
   Appellant was not located by Omaha police until January
15, 2014. Once Appellant was located, she was transported to
the Douglas County Youth Center and later to the Lancaster
County Youth Services Center. Appellant was then discharged
from Youth Care and Beyond.
   A detention hearing was held on January 27, 2014, to
determine whether a less restrictive alternative was available
for Appellant. At the hearing, the parties produced testimony
and evidence pertaining to Appellant’s family and behavioral
background. The evidence included testimony from Appellant’s
caseworker that Appellant had previously been placed at Cedars
Home in Lincoln, Nebraska. Appellant had unsuccessful place-
ments in foster homes and would leave those homes without
reporting her whereabouts or activities.
   Child and Family Services specialist Angela Miles, who
had been Appellant’s DHHS caseworker for the 3 years prior
to the detainment hearing, testified that Appellant told her that
while she was on the run, Appellant and her 17-year-old boy-
friend stayed at a friend’s parents’ house. Miles indicated that
Appellant associated with unapproved individuals and placed
herself in potentially dangerous situations. At the conclusion of
the detention hearing, the juvenile court determined that there
was no less restrictive alternative to continued placement at the
Lancaster County Youth Services Center and ordered a psycho-
logical evaluation of Appellant.
   At the disposition hearing on the criminal charges, Mark
Hickson, a probation officer who completed Appellant’s pre-
disposition report, testified that this was Appellant’s first
    Nebraska Advance Sheets
714	289 NEBRASKA REPORTS



adjudicated law violation and that Appellant had never been
subjected to conditions of liberty or other supervision. Hickson
noted that Appellant had an extensive history of placements
and services by DHHS, including at least 24 different place-
ments. Hickson did not know whether Appellant had been sub-
jected to electronic tracking or day reporting.
   The juvenile court again heard testimony from Miles that
after Youth Care and Beyond discharged Appellant, DHHS
sent referrals to out-of-home placements that could meet
Appellant’s various placement history, behavioral problems,
and educational and therapeutic needs. In response to the
referral, Salvation Army Cares group home (Salvation Army
Cares) informed DHHS that it would accept Appellant after
reviewing Appellant’s placement history, educational needs,
and therapeutic needs. Salvation Army Cares offered a pro-
gram similar to the program Appellant went through at Cedars
Home. Miles testified that despite Appellant’s acceptance into
Salvation Army Cares, Miles believed a group home placement
was inappropriate because of Appellant’s history of running
away from her placements.
   Appellant argued that the evidence did not establish that she
had exhausted all levels of probation supervision or options
for community-based resources. Based on Appellant’s psycho-
logical evaluation and behavioral history, the juvenile court
found that intensive supervised probation was appropriate. It
concluded that Appellant had exhausted all other levels of care
available to the court within the meaning of § 43-286(1)(b)(ii)
and ordered Appellant to be placed at YRTC, despite her
accept­ance into Salvation Army Cares.

                 ASSIGNMENTS OF ERROR
   Appellant assigns as error the following: (1) The juve-
nile court erred in placing Appellant on intensive supervised
probation at YRTC, because placement on intensive super-
vised probation was contrary to the statutory requirements
of § 43-286(1)(b)(ii), and (2) there was insufficient evi-
dence for the juvenile court to find that all levels of proba-
tion supervision and options for community-based resources
                   Nebraska Advance Sheets
	                  IN RE INTEREST OF NEDHAL A.	715
	                        Cite as 289 Neb. 711

had been exhausted prior to placement on intensive super-
vised probation.
                           ANALYSIS
   [3] In reviewing questions of law arising under the Nebraska
Juvenile Code, we review the cases de novo and reach con-
clusions independently of the lower court’s ruling. See In re
Interest of Marcella G., 287 Neb. 566, 847 N.W.2d 276 (2014).
Statutory interpretation is a question of law, which we must
resolve independently of the trial court. In re Interest of Violet
T., 286 Neb. 949, 840 N.W.2d 459 (2013). When possible,
an appellate court will try to avoid a statutory construction
that would lead to an absurd result. In re Interest of Marcella
G., supra.
   At all times relevant, § 43-286(1)(b)(ii) provided:
      Unless prohibited by section 43-251.01, the court may
      commit such juvenile to the Office of Juvenile Services
      for placement at a youth rehabilitation and treatment
      center as a condition of an order of intensive super-
      vised probation if all levels of probation supervision
      and options for community-based services have been
      exhausted and placement of such juvenile is a matter
      of immediate and urgent necessity for the protection of
      such juvenile or the person or property of another or if
      it appears that such juvenile is likely to flee the jurisdic-
      tion of the court.
(Emphasis supplied.)
                   Interpretation of § 43-286
   The question presented is what is required to “exhaust” all
levels of probation supervision and options for community-
based services in the context of § 43-286. When 2013 Neb.
Laws, L.B. 561, § 1, was introduced on January 23, 2013,
the bill stated that one of its purposes was to “prevent further
penetration of such juveniles into the juvenile justice system.”
(Similar language was included by the Legislature in Neb. Rev.
Stat. § 43-4101 (Cum. Supp. 2014).)
   Stated simply, the Legislature intended the placement of a
juvenile at YRTC to be a last resort. The plain language of
    Nebraska Advance Sheets
716	289 NEBRASKA REPORTS



§ 43-286 and the broader statutory scheme of the Nebraska
Juvenile Code reinforce this interpretation. Merriam-Webster’s
Collegiate Dictionary 405 (10th ed. 2001) defines “exhaust”
as “to develop (a subject) completely[;] to try out the whole
number of .” We use this
definition in the case at bar.
   Applying the principles of statutory interpretation, we con-
clude that § 43-286 requires that before a juvenile is placed
in YRTC, the Office of Probation Administration must review
and consider thoroughly what would be a reliable alternative
to commitment at YRTC. Upon reviewing the juvenile’s file
and record, the Office of Probation Administration shall pro-
vide the court with a report stating whether any such untried
conditions of probation or community-based services have a
reasonable possibility for success or that all levels of probation
and options for community-based services have been studied
thoroughly and that none are feasible.
   We do not imply that a juvenile court must ensure that every
conceivable probationary condition has been tried and failed
before it may place a juvenile at YRTC. Nor do we interpret
§ 43-286 to require that supervisory conditions of a juvenile
previously classified as a neglect case under Neb. Rev. Stat.
§ 43-247(3)(a) (Supp. 2013) must “start over” when the mat-
ter becomes a delinquency case and subject to the Office of
Juvenile Services.
   The review should consider the success or failure of prior
supervisory conditions, even if the conditions were imposed
by some other agency responsible for the child’s care, such
as DHHS. We decline to impose an interpretation of § 43-286
that would require repetition of ineffective measures or require
the Office of Juvenile Services to provide services that have
already been proved to be unsuccessful. The Legislature did
not intend such a result.
                          Application
   In our application of § 43-286 to the present case, we find
that Appellant’s placement at YRTC was premature, because
there had not been a thorough review of all levels of proba-
tion that could be applied. The offenses were Appellant’s first
                 Nebraska Advance Sheets
	                IN RE INTEREST OF NEDHAL A.	717
	                      Cite as 289 Neb. 711

adjudicated law violations, and the Appellant had no prior
involvement with the Office of Probation Administration. In
its determination whether all levels of probation supervision
had been exhausted, the juvenile court should have required
a review by the Office of Probation Administration concern-
ing what levels of probation and options for community-based
services, if any, could be used in Appellant’s case. The par-
ties agree that Appellant has not been subject to any level of
electronic monitoring or surveillance, nor has she been faced
with the consequences of her subsequent action if she does not
comply with the conditions of her probation.
   We find it particularly important that the Office of
Probation Administration review and report whether other
less-­restrictive alternatives to YRTC are available and fea-
sible. Before Appellant’s criminal activity, she was con-
sidered a neglected child and ward of the State under
§ 43-247(3)(a). The transition directly from a case under
§ 43-247(3)(a) to YRTC without a report from the Office
of Probation Administration that all levels of probation and
options for community-based serv­    ice have been exhausted
does not conform to the requirements of § 43-286. We can-
not determine which possible probationary conditions, if any,
could be successful. However, the record must establish that
all levels of probation and options for community-based serv­
ices have been thoroughly considered before the court may
commit Appellant to YRTC.
   A review by the Office of Probation Administration may
determine that there are no less restrictive alternatives to
confinement at YRTC, but until this has been established,
all levels of probation pursuant to § 43-286 have not been
exhausted.
                        CONCLUSION
   For the reasons stated above, we reverse the judgment of
the juvenile court placing Appellant at YRTC and remand the
cause for further proceedings consistent with this opinion.
	R eversed and remanded for
	                               further proceedings.